FRICK, J.
I dissent. This is an action to quiet title to *566certain real estate in Bos Elder county. The action was commenced by one Thomas H. Blackburn “as the executor of the estate of Ann H. Burt, deceased, against Ricy H. Jones and others. It was, however, dismissed as to the other defendants before trial. The case was tried twice. The first trial was had before Hon. A. W. Agee, who, after making findings and entering-judgment in favor of the plaintiff, set aside his findings and judgment and granted a new trial. After a new trial was granted Thomas H. Blackburn resigned as executor, and Charles E. Foxley was duly appointed his successor, and the latter is now the acting executor of the said estate. A second trial was had before Hon. Wilson McCarthy, who, after hearing the evidence, made findings of fact and conclusions of law and entered judgment in favor of the defendant and quieted the title to the premises in dispute in him. The present executor appeals from the judgment.
It will be observed that the judgment is reversed upon the sole ground that the district court erred in not permitting B. Howell Jones, who claims that he represented himself and the other heirs at law of the deceased, to take an active part in the trial. As before stated, the action is one to quiet title to certain real estate in an estate, and is therefore purely equitable. The judgment is, however, reversed for a mere technical error, -and upon the theory that it is an action at law. In actions in equity it is the duty of this court to dispose of the case upon the merits, and upon the record presented, and if, upon .a full consideration of the whole record, this court is satisfied that the trial court erred in its findings or has erred in granting relief, this court is then required to make or to direct findings in accordance with the evidence, and to enter or direct a judgment or decree to be entered accordingly. This court is not permitted to merely reverse judgments in equity cases, and to remand the cases for new trials, but is required to finally dispose of such cases upon the record, unless for want of evidence which should have been admitted and certified up such cannot be done, and *567then the cases are remanded only for the purpose of supplying any defect in that respect.
This case should therefore be disposed of upon the merits. It it should be found, however, that the findings are not sustained by the evidence, or that the conclusions of law and judgment are contrary to law, this court should nevertheless make or direct proper findings to be made, and should either enter or require judgment to be entered accordingly.
I have carefully read all of the evidence as the same is preserved and certified in the bill of- exceptions. No good whatever could be subserved by attempting to set it out either in detail or in substance to demonstrate the correctness of the court’s findings of fact. If it were held, however, that the testimony does not support the findings, this judgment should, nevertheless, not be reversed for the reasons stated in the prevailing opinion. Under our statute (Comp. Laws Utah 1917, §§ 6495 and 7220) the heirs are not necessary parties to an action to quiet title unless they claim some interest in the subject-matter of the action adverse to the estate. In Farnsworth v. Hatch, 47 Utah, 62, 151 Pac. 537, we held that the heirs were represented by the administrator or executor, as the case may be, and that they were bound by any judgment entered in such action either in favor of or ag’ainst the executor. .In the case at bar, however, the heirs, including B. Howell Jones, were not only not necessary parties to this action, but after they were made parties they at once appeared and disclaimed all interest adverse to the estate. The record discloses that the heirs of Ann H. Burt, deceased, other than the defendant, appeared by B. Howell Jones as their attorney, and that—
“They and each of them disclaimed any right or title to the rents or profits or to its possession adverse to said Thomas H. Blackburn as executor aforesaid. * * * They and each of them disclaim and set up no right, claim or title whatsoever.”
It is further made to appear in said disclaimer that each of the heirs aforesaid claim only as heirs of the deceased, and that they claim nothing against said executor, and that their claims and the claims of each of them are merely as heirs *568at law of said deceased. They were therefore represented by the executor and by his attorneys who appeared in the case. If it were held, however, that, notwithstanding their disclaimers, ordinarily the heirs nevertheless had a right to be independently represented by an attorney of their own choice, yet in this case no such claim can be preferred, (1) because in the disclaimer it is expressly alleged that they directed the executor to bring the action in his name for their benefit, and (2) because it is not made to appear that independent representation was necessary for any purpose. Indeed, the record is loaded with facts and circumstances from which it is apparent that the district court acted wisely in requiring the heirs, as well as the defendant Ricy H. Jones, to be heard through their respective attorneys — that is, the heirs other than Ricy H. Jones to be heard through the attorneys representing the executor and that he be heard through his attorney. The record teems with criminations and recriminations on the part of Ricy H. and B. Plowell Jones. Moreover, at the hearing in this court it was made apparent that the antagonistic feelings of the two brothers was such that they constantly had to be admonished to confine themselves to the law and the facts, and to desist from personalities. The record, however, also shows that B. Howell Jones testified as a witness in the case, and that he was the principal witness in his own behalf and on behalf of his coclaimants; that his statements constitute a little more than 25 per cent, of the ' whole evidence, and that at the trial he' again in open court, both for himself and for the other heirs except the defendant, disclaimed all interest in and to the estate except such as was represented by the executor and his attorneys. In addition to all that there is not a word or a syllable anywhere in this record tending.to show that the heirs were in any way prejudiced by the court’s rulings. If, therefore, this were tried merely as a law ease, this court, in view of the record, would not be authorized to reverse the judgment for the reasons stated in the prevailing opinion.
There is, however, another reason why this court should not reverse the findings and judgment of the district court *569in this ease. At the trial the defendant, in addition to much oral and-documentary evidence, offered in evidence the depositions of two witnesses. All that is made to appear in the hill of exceptions and in the minutes of the court in respect to these depositions is that the district court admitted the deposition of Dr. Brown in evidence, “whereupon Mr. Allen (attorney for defendant) reads the deposition of Dr. Brown.” As to the other deposition, the record reads: “Whereupon Mr. Allen reads the above deposition.” In addition, therefore, to the evidence produced on behalf of the defendant, which is in the bill of exceptions, there were read in evidence the depositions of the two witnesses who testified on defendant’s behalf, and which were considered by the district court, but which are entirely omitted from the record in this court. If there were nothing else than that omission this court should not interfere with the judgment.
If, however, this court desires to interfere in this case, it should take the responsibility of doing so upon the whole record as it is presented and should dispose of the ease upon its merits. The testimony of several disinterested witnesses shows that the deceased, many years before her death, made two deeds in which she conveyed the premises in question. In one of the deeds the defendant, Ricy H. Jones, is the grantee, and in the other his brother Esdras was the grantee. Esdras afterwards conveyed to Ricy H. Jones, and the latter paid the purchase price to the mother. The deceased, after making the two deeds, took a life lease from each one of the brothers, which life lease, the testimony shows, was by her duly recorded and the recorded instruments returned to her several years before her death. The evidence from- disinterested witnesses also shows that the defendant, Ricy H. Jones, paid to the deceased the full consideration mentioned in the deeds for the premises, but did not record the deeds until after the death of his mother, the deceased. In view of this evidence, coming from disinterested witnesses who testified that they were present when the mother made the deeds and the life leases, and that she had the life leases in which she was the lessee recorded several yars before her *570death, that she had received the full consideration for which she had sold the premises, it is indeed difficult for me to understand how the trial court could have found otherwise than it did.
Nor can I see how the court committed reversible error in insisting upon the orderly conduct of the trial by compelling the two brothers, who were constantly in conflict, to be heard through their attorneys. If that ruling was prejudicial it should at least be made to appear to have been so. I am utterly unáble to understand how, under our statute, an heir can come into this court and have a judgment reversed merely because he was not permitted to personally take part in trying a case to which he was not a necessary party, and where he was represented by the attorneys of the executor through whom he claims, without at least showing that he suffered some prejudice. This is especially true where, as here, the attorney who is complaining was the principal witness in the case on behalf of the estate, and where he always knew he would be a witness. The usual rule is that, where an attorney knows he will be called as a witness on the principal issues in a case, he should cease from acting as such attorney in the case. 1 Thornton on Attorneys at Law, § 331. Indeed, it is one of the canons of ethics of the American Bar Association. Archer, Ethical Obligations of the Lawyer. § 123. Here, however, an equity case is reversed which, in my judgment, is clearly decided right upon the evidence upon the sole ground that an attorney who was one of the principal witnesses in the case on his own behalf and on behalf of his coclaimants was not permitted to take an active part as an attorney in trying the case, and this, too, without any showing of prejudice, I most respectfully submit that such a result is not in accord with either principle or reason.
Again, as appears from the colloquy between the court and Mr. Jones who now complains, the' court did not make a positive order denying Mm the right to be personally heard. What the court said indicates this. It said, “Mr. Jones would you mind allowing the counsel on the other side to proceed this morning and the court will look up this mat*571ter?” In that suggestion, so far as tbe record shows, Mr. Jones acquiesced until be came into this court. It would seem that, in view that he became one of the principal witnesses in the case, the court at least ought not to be convicted of error merely because it preferred to have the other counsel conduct the case and make the arguments.
Moreover, the district judge saw and heard all that transpired, heard and saw the witnesses, and was thus in a better position to judge of the weight that should be given to their statements than we are, and, unless it is made to appear from the record that his findings are clearly against the evidence, under the repeated rulings of this court they should prevail. Nor should the judgment be reversed upon a mere technicality.
As before stated, upon the record the findings are not only amply justified, but, in my judgment, are clearly in accordance with the weight of the evidence. The judgment should therefore be affirmed.